Citation Nr: 1824098	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  01-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 21, 2001 for the grant of service connection for acquired psychiatric disorder.  

2.  Entitlement to an earlier effective date, prior to February 21, 2001 for the grant of entitlement to individual unemployability (TDIU).

3.  Entitlement to an initial rating in excess of 70 percent for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), polysubstance abuse disorder, and psychosis prior to July 31, 2017.

(The issue of whether the debt of $31, 551.08 created due to recoupment of attorney fees was valid is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2002 the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  In April 2006, the Board notified the Veteran that he had the right to another hearing but that he might waive that right and request that the Board decide his appeal.  In a statement received in April 2006 the Veteran indicated that he did not want another hearing.  

In a May 2006 decision, the Board denied service connection for PTSD and an acquired psychiatric disorder.  In an order dated in January 2008, the United States Court of Appeals for Veteran's Claims (Court) vacated the Board's decision and remanded the appeal to the Board so that Social Security Administration (SSA) records would be associated with the claims file in accordance with a Joint Motion for Remand (JMR).  The Board remanded the Veteran's claim in July 2009 for compliance with the JMR.  

In February 2010 the RO granted service connection for PSTD evaluated as 70 percent disabling effective February 21, 2001, but continued to deny the Veteran's claim for an acquired psychiatric disorder other than PTSD.  In February 2011 the RO granted entitlement to a TDIU effective February 21, 2001.

In February 2014 the Board granted service connection for acquired psychiatric disorder, to specifically include a substance abuse disability and psychosis as secondary to service-connected PTSD, and remanded the current issues on appeal for additional development. 

In a September 2017 rating decision, the RO granted an increased evaluation of 100 percent disabling for the Veteran's acquired psychiatric disability effective July 31, 2017.  However, as the increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  On June 22, 2000, the Veteran filed an original claim for service connection for acquired psychiatric disorder (stamped-received date); there was no communication received prior to that date indicating an intent to file a claim.

2.  The evidence is in equipoise as to whether the Veteran had an acquired psychiatric disorder from June 22, 2000, to February 21, 2001.

3.  It was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected anxiety disorder from June 22, 2000, to February 21, 2001.

4.  Resolving reasonable doubt, the Veteran's acquired psychiatric disability more nearly approximated total social and occupational impairment for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 22, 2000, but no earlier, for service connection of acquired psychiatric disorder have been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155 (effective prior to March 24, 2015), 3.400 (2017).

2.  The criteria for an effective date of June 22, 2000, but no earlier, for entitlement to a TDIU have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155 (effective prior to March 24, 2015), 3.400, 4.16 (2017).

3.  The criteria for a 100 percent rating for an acquired psychiatric disorder were met prior to July 31, 2017.  38 U.S.C. §§ 1155, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claims.

II.  Earlier Effective Date for Service Connection

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Effective on March 24, 2015, VA amended its regulations, effectively eliminating informal claims and requiring a "complete claim" on a form proscribed by the Secretary.  See 38 C.F.R. §§ 3.155, 3.160 (2017).  However, prior to March 24, 2015, which is the relevant time period in this appeal, "any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran has asserted that the he is entitled to an effective date earlier than February 21, 2001 for his service-connected acquired psychiatric disorders.  The Veteran has presented a number of theories regarding the correct date of entitlement to service connection.  

First, the Veteran contends that he raised a claim for service connection for his psychiatric disorder on November 5, 1997, when he stated he believed he was "service connected for psychosis" in a VA treatment record.  However, the Board observes that in the VA treatment record cited by the Veteran, a summary on a discharge document, it was the discharging physician, not the Veteran, who made a note indicating that the Veteran was "service connected for psychosis."  A mistaken statement by an attending physician does not indicate an intent by the Veteran, a representative, Member of Congress, or anyone acting as next friend of a claimant to apply for a VA benefit.  38 C.F.R. § 3.155(a). 

At the time, the Veteran was not service connected, but had been granted a non-service-connected pension in a November 1997 decision.  Previously, he had been denied pension in an October 1997 decision and filed a notice of disagreement that same month.  The Board finds it significant that the Veteran was aware that the RO had only considered a claim for pension at that time, as he stated that he disagreed with the rating decision that denied entitlement to pension.  Although he referenced VA medical records that he alleged had not been considered in that decision showing treatment for blackouts, anxiety disorder, and high blood pressure, he did not express a desire to file a claim for service connection for an acquired psychiatric disorder.  Thus, there was no intent to file a claim for compensation at that time.

Alternatively, the Veteran argues that he raised a claim for service connection in an October 18, 1999 VA treatment record when he was given a diagnosis of agoraphobia with panic disorder, generalized anxiety disorder, and depression NOS, and the Veteran reported to the VA physician that these conditions arose he was in Vietnam.  However, medical records alone cannot raise a service connection claim.  Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding that the mere existence of medical records cannot be construed as an informal claim and some intent to apply for the benefit sought has to be shown).

The Veteran initially filed a claim for service connection in a letter received on June 22, 2000.  The Veteran has argued that he is entitled to an effective date of service connection as of the date his claim was received.  The Board agrees. 

The Veteran was initially granted service connection for PTSD in a February 2010 rating decision, which assigned an effective date of February 21, 2001.  Subsequently, in February 2014, the Board granted service connection for acquired psychiatric disorders, to specifically include polysubstance abuse and psychosis, as related to PTSD.  In a December 2014 rating decision, the RO implemented the Board's decision and assigned an effective date of February 21, 2001, based on the effective date of service connection for PTSD.

In its February 2010 rating decision, the RO stated that it based its effective date on a VA examination in which the VA examiner stated that the Veteran's PTSD "has been present most probably as early as the Veteran's diagnosis of subdiagnostic PTSD in 2001."  However, the Board notes that the July 2004, July 2005, and September 2009 VA examination reports contain no such report.  In fact, the September 2009 VA examination states that the Veteran had symptoms of PTSD in the early 1970s and "most likely had PTSD from the very beginning."  

Therefore, resolving all doubt in the Veteran's favor, the Board finds entitlement to an earlier effective date for service connection for PTSD and acquired psychiatric disorder of June 22, 2000, is warranted, which is the earliest date that an intent to file a claim for service connection for an acquired psychiatric disorder was received by VA.  

III.  Earlier Effective Date for TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran was initially granted TDIU by a February 2011 rating decision, with an effective date of February 21, 2001, the date of service connection for an acquired psychiatric disorder with a 70 percent evaluation.  

As of this decision, his acquired psychiatric disorder is rated as 70 percent disabling beginning June 22, 2000, and 100 percent effective July 31, 2017.  Thus, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period, up to and including the newly granted effective date for service connection.  

The Board finds the totality of the evidence of record indicates it was factually ascertainable the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected acquired psychiatric disorder for the period from June 22, 2000, to February 21, 2001.  The Veteran has consistently reported that he has not worked since 1997 due to his psychiatric disabilities.  The Veteran's report is corroborated by an October 1997 VA examination, in which a VA examiner opined that the Veteran could not perform routine repetitive tasks, interact with co-workers, receive supervision, or maintain concentration or attention.  There is no indication in the evidence of record that the Veteran's symptoms lessened or that he was able to return to work between June 22, 2000, and February 21, 2001.  Accordingly, given the totality of the evidence, the Board finds the criteria for an effective date of June 22, 2000, but no earlier, for entitlement to a TDIU have been met.

IV.  Increased Rating for Acquired Psychiatric Disorder

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C. § 1155; 38 C.F.R. § 4.1.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's acquired psychiatric disorder, to include PTSD, polysubstance abuse disorder, and psychosis, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).
A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.





	Facts 

In VA treatment records dated from February 2000 through June 2001, the Veteran was generally poorly groomed and had poor hygiene.  His speech was often vague in content and low volume, or he was difficult to understand due to mumbling.  He reported ongoing auditory hallucinations, which he experienced on a weekly basis.  The hallucinations were command in nature, and directed him to kill himself and others.  At times he stated that avoided others.  In an April 2004 VA treatment record he reported that he was chewing on his hand and arm and was observed to be pulling the hair out of his arms.  During the same period, the Veteran also reported that he had friends, family, and an intimate partner who were very caring and supportive of him.  He continually stated that he had a girlfriend, with whom he was generally living, and indicated that their relationship was stable.  

The Veteran was admitted to inpatient care on August 24, 2001, after admitting to having suicidal ideation with mild intent.  He stated that he had considered using his gun, but had not handled it.  He also reported a history of self-mutilation.  On admission his affect was flat.  He stated that he was living with his girlfriend but they had not been getting along.  He further reported that he was having increasing hallucinations.  Prior to admission, during a VA mental health therapy appointment, the Veteran had stated that he no longer wanted to live.  He was assessed a GAF of 38.

The Veteran was discharged on August 31, 2001.  The Veteran was discharged to his sister.  At the time he was alert and oriented to person, place, and time.  His mood was euthymic with appropriate affect.  His speech had normal rate and volume and was spontaneous and clear.  The Veteran had logical thought processes, and his thought content did not include delusions, auditory or visual hallucinations, suicidal or homicidal ideations. His judgment and insight were fair.  The Veteran was assessed a GAF of 45.  

In a November 2001 VA treatment record the Veteran stated that increased symptoms had interfered with his ability to tolerate social interactions, especially family gatherings.
In VA treatment record dated from November 2001 through December 2002, the Veteran again had marginal grooming and reported worsening hallucinations.  At times he reported both audio and visual hallucinations, but asserted that they were not a problem for him and stated that he had some days without hallucinations.  The Veteran's speech was often difficult to understand, with stammering and mumbling, though it was occasionally normal.  He reported increased social isolation.  He was assessed GAF scores ranging from 42 to 50.

In May 2002 the Veteran reported that the mother of his children had died suddenly and he wanted his two sons to live with him.  However, the Veteran's family and girlfriend were not supportive of his idea.  As noted in later VA treatment records, the Veteran's sons ultimately did not live with him and, in fact, he had less and less contact with them as a result of his psychiatric disability.  

In a September 2002 hearing the Veteran testified that his friends and family were afraid to be around him.

On January 1, 2003, the Veteran was admitted to inpatient care after he reported to some friends that he was suicidal or homicidal.  At the time of admission the Veteran was disheveled.  His psychomotor activity was normal, he had no involuntary movements, and his mood was depressed with appropriate affect.  His speech was coherent.  He was assessed a GAF of 25.  While receiving inpatient treatment the Veteran reported that he had been living with his girlfriend.  He stated that he had several siblings and described their relationship as close.  The Veteran was discharged on January 6, 2003, at which time he still reported auditory hallucinations, but indicated that they were better managed.  He was planning to stay with his brother upon discharge.  He was assessed a GAF of 50.  

In VA treatment record dated from January 2003 through July 2004, the Veteran continually reported command auditory hallucinations.  His speech was often difficult to understand, but was generally within normal limits.  His grooming ranged from poor to marginal.  The Veteran often discussed his estrangement from his youngest sons and minimal contact with his older children, but continually reported that he had a girlfriend with whom he lived.  He also repeatedly indicated that he had a relationship with other family members, though at time he described it as strained.  In April 2004, the Veteran attempted to return to work, but was unable to maintain a job.  He was generally assessed a GAF score of 44.

The Veteran underwent a VA examination in July 2004.  At the time, he reported that his symptoms included nightmares, anxiety, and nervousness.  The Veteran was living with his girlfriend and was able to perform the activities of daily living independently.  The examiner observed the Veteran's speech to be difficult to understand at times, as he tended to mumble.  The Veteran was alert, oriented, and understood the purpose of the interview.  He did not exhibit any abnormal movements.  He denied any hallucinations at the time of the examination, but did report ongoing auditory hallucinations.  The Veteran did not express any other clearly delusional thought process.  His judgment was equivocal, insight poor, and memory for recent and remote events were adequate.  The examiner assessed a GAF of 45.   

In VA treatment records dated from July 2004 through June 2007, the Veteran was generally poorly groomed.  His speech was typically characterized as mumbled with mild stammering.  He continued to report persistent auditory hallucinations that were command in nature and directed him to hurt himself or others, though he stated that he was not bothered by them.  In July 2006 the Veteran was hired at McDonalds, but he was not able to maintain employment.  He continued to report that he had a girlfriend with whom he lived.  He also generally reported increasing isolation from his family and stated that he had no contact with his teenage sons.  But in January 2007 the Veteran reported spending time with his family for the holidays and thereafter stated that he had contact with his family.  He was assessed GAF scores ranging from 43 to 49.

On July 7, 2007, the Veteran was voluntarily admitted for inpatient care after testing positive for cocaine use.  On admission he was alert and oriented times four.  He denied suicidal ideation and homicidal ideation.  He denied any hallucination or delusion, and his memory was intact.  The Veteran was assessed a GAF of 35.  The Veteran was discharged from inpatient care on July 18, 2007.  He was oriented times four and was well groomed.  He reported occasional hallucinations and denied suicidal ideation and homicidal ideation.  He was assessed a GAF of 35.

In VA treatment records dated from July 2007 through September 2009, the Veteran was generally marginally to poorly groomed.  His speech was generally normal.  He reported ongoing auditory hallucinations directing him to kill himself, but he denied any desire to harm himself or others.  He was living with a lady friend throughout the period.  In June 2008 he reported that he was having more contact with three of his children.  In August 2009 he began to report suicidal ideation.  He was assessed GAF scores ranging from 49 to 47.

The Veteran was afforded a VA examination in September 2009.  The Veteran stated that he had five brothers and three sisters and was close to all of them.  The Veteran reported that he avoided people and stated that when he went to went to church he kept the visits as short as possible.  He indicated that he was often detached and estranged from people that he knew and preferred to be by himself.  The Veteran reported that he heard voices twice a week telling him to kill himself.  He also stated that he had suicidal ideation quite often, and reported three prior suicide attempts.  The Veteran reported that the he also had a history of homicidal ideation at least once per year, but stated that he had never become physically violent to anyone.  The Veteran had a history of self-mutilation, which was described as self-biting, and indicated that he had last engaged one year prior.  

According to the Veteran, he had four children, but had not seen them in one year, but he had phone contact with his youngest son.  He reported that he did not have any friends and spent most of his time at home.  At the time of the examination he was living with his female companion.  He further reported that he had no difficulty with the activities of daily living.  The examiner observed the Veteran to have fair grooming.  His psychomotor activity was normal.  He had no tangential thinking, loose associations, rambling, or blocking.  His thought process was logical and coherent and showed no evidence of delusion or obsession, except for distressing, intrusive memories of the past.  He did report auditory and visual hallucinations, but not during the examination.  The Veteran was alert, coherent, and well oriented.  His remote and recent memory were intact.  His judgment and insight were intact.  The examiner assessed a GAF of 45.  Further, the examiner opined that the Veteran's condition had a severe impact on his social functioning, reporting that the Veteran had an inability to maintain satisfactory interpersonal relationships and with family members.  The examiner opined that the Veteran was independent in his basic activities of daily living.  

The Veteran was admitted to inpatient care on September 16, 2009, after reporting suicidal ideation along with hearing voices telling him to hurt himself.  At the time he was living with his girlfriend and described their relationship as healthy and safe.  He also reported having supportive family and friends.  On mental status examination, he was alert and oriented times three, his speech was normal, and his thought process was coherent.  His concentration, attention, insight, and judgment were intact.  He was assessed GAF of 35.  The Veteran was discharged from inpatient care on September 18, 2009, and at the time he was assessed a GAF of 35.  He was discharged to his girlfriend.  He was alert and oriented times four, his speech was clear and concise, and his judgment and insight were good.  He denied suicidal ideation and homicidal ideation and hallucinations.

The Veteran was again admitted to inpatient care on November 12, 2009, after experiencing auditory hallucinations telling him to "end it all" and suicidal ideation with a plan.  While receiving treatment, the Veteran reported living with a lady friend at the time.  He was assessed a GAF of 40.  The Veteran was discharged on November 16, 2009.  At the time the Veteran was alert and oriented times four, his speech was clear and concise, and his judgment and insight were good.  He denied suicidal ideation and homicidal ideation and hallucinations.  He was assessed a GAF of 55.

In VA treatment records dated from November 2009 through July 2010 the Veteran reported auditory hallucinations, which told him to commit suicide.  He endorsed suicidal ideation related to the voices, but denied any intent or plan.  He also reported talking with his girlfriend, friends, and going to church to manage the voices.  He was assessed GAF scores ranging from 50 to 58.  

The Veteran was afforded a VA examination in July 2010.  The Veteran was minimally cooperative during the examination and the examiner stated that the Veteran may have been intoxicated based on his physical presentation.  The Veteran stated that he tried to be sociable, but stated he was "not like [he] used to be."  He reported that he was hearing voices that told him to do "crazy things" like kill himself, which he heard once a week.  

Regarding social relationships, he reported that he had a friend who may have been a girlfriend, but he was not sure.  He stated that they did things together, but when asked about activity and leisure pursuits, he said he did not know.  The Veteran reported that he had no trouble with the activities of daily living, but the examiner noted that the Veteran had trouble managing his finances and the Veteran stated that his friends helped him with his finances.  The examiner observed the Veteran to be alert, but inattentive.  His verbal communication was intact, his speech had normal rate and rhythm, but had decreased spontaneity.  His thought process was linear and goal directed and no obsessions, delusions, paranoia, suicidal ideation, or homicidal ideation were present at the time of the examination.  His insight and judgment were impaired.  The examiner opined that the Veteran's presentation and behavior did not allow for a fair or adequate examination of the Veteran and stated that the results of the examination were not valid.  

In VA treatment records dated from July 2010 through November 2011 the Veteran was casually dressed, his speech was normal, his thought process was logical and goal oriented.  However, his thought content was mostly impoverished, and his insight and judgment were poor.  He continued to report hearing voices at least once per week.  The Veteran reported that he had a girlfriend through this period.  He was assessed GAF scores ranging from 55 to 60.  

The Veteran was afforded a VA examination in November 2011.  The Veteran reported that nothing had changed since his last VA examination.  He indicated that he was hearing voices once or twice a week that told him to kill himself or kill other people.  He told the examiner that he had a relationship with a live-in girlfriend, but stated that she had moved out in October because she was frightened by his behavior and the amount of medication he was taking.  The Veteran stated that he had no difficulty with the activities of daily living or his finances.  The examiner noted that the Veteran had stopped working due to his psychiatric symptoms.  The Veteran reported that he had almost driven his truck off a cliff in the 1990s, but had decided not to.  The examiner observed the Veteran to be alert and slightly disheveled.  His verbal communication was intact, though his speech was slow, and his memory seemed to be relatively intact.  The Veteran's concentration was mildly impaired, but he was oriented times four.  The examiner opined that the Veteran had quite impaired social and occupational functioning.  The examiner noted that the Veteran could handle the activities of daily living, but socialized very little and had not had a social life since his girlfriend left.  The examiner concluded that the Veteran's daily symptomatology was moderately severe and he had shown improvement since the last VA examination.  The Veteran was assessed a GAF of 55.

In VA treatment records dated from November 2011 to May 2015, the Veteran was generally groomed and dressed appropriately.  His speech was clear, with normal rate and tone.  His thought process was linear and goal directed.  He reported continuing intermittent auditory hallucinations, but described them as manageable.  In April 2012 the Veteran said he was considering working with a friend; however, there is no indication that he intended to do so.  The Veteran reported having a long term girlfriend.  In April 2013 he reported staying with his girlfriend for three weeks and stated that he was attending church.  In October 2013 he stated that he was helping his cousin in his shop.  

On May 5, 2015 the Veteran was admitted for inpatient treatment after his family brought him in and stated that he had been threatening suicide.  On admission he was well groomed, alert, and oriented.  His speech was normal.  He indicated that he had heard voices telling him to do "crazy things" in the past.  His memory was ok.  He reported suicidal ideation without a plan and that he had attempted suicide in 1999.  He also reported homicidal ideation in the past.  His inpatient treatment records showed that the Veteran was alert and oriented times three; however, his thoughts were very disorganized.  He reported hearing voices telling him he was worthless, to kill himself, or that he should have killed his stepson.

In a November 2015 VA suicide risk assessment the Veteran reported that he had not had any suicidal ideation in the prior 30 days, but stated that he had been suicidal six months prior with a plan to end his life with a gun.  He indicated that his sister and his girlfriend were his support group.  He was assessed as a moderate suicide risk.

In August 2015 the Veteran stated that he had been visiting with and, on occasion, staying with a friend.  He reported that he had been working on socializing more.  In December 2015 VA treatment records the Veteran reported having positive peers and positive family, and indicated that his family and friends were a resource for learning.  He reported that he took care of his activities of daily living.  He indicated that he was socializing with neighborhood friends.  In March 2016, the Veteran referred to his friends and concluded that he could participate in social activities and would not socially isolate.  In an April 2016 VA psychology note the Veteran reported he was excited to see friends and family and was looking forward to a family get together over the weekend.

In an April 2017 VA treatment record, the Veteran reported that his girlfriend was his support system.  He reported that his memory was good.  He stated that he had been hearing voices more frequently since he began using crack again, but still only heard them on occasion, not daily or even weekly.  

Otherwise, in VA treatment records dated from May 2015 through July 2017, the Veteran was generally alert and oriented in all spheres.  He was appropriately dressed and groomed.  He had no increased or decreased psychomotor activity.  He occasionally showed some dysfunction in speech and thought, but his speech was generally normal and his thought processes coherent.  He still reported occasional auditory hallucinations.  His concentration and attention were intact.  His immediate and remote memory were intact.  His insight and judgment were fair to good.  

Analysis

At the outset, the Board notes that in a February 2015 letter the Veteran's attorney argued that the Board implicitly denied the Veteran's claims for panic disorder and agoraphobia, and, further argued that the Veteran is entitled to separate ratings for his alcohol abuse disorder, psychosis, and PTSD, arguing that each was a separate disability.  However, the United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As of this decision, the Veteran has been granted service connection for an acquired psychiatric disorder to his date of claim and all of the Veteran's claimed symptoms have been attributed to his already service-connected acquired psychiatric disorder.  Further, the Board has considered all of the Veteran's reported symptoms in the analysis of his claim for an increased rating.  And, moreover, the Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus granting separate ratings for each of the Veteran's claim psychiatric disorders would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Upon careful review of the evidence of record the Board concludes that the evidence is in relative equipoise as to whether the criteria for a 100 percent were met prior to July 31, 2017.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The evidence of record does not show that the Veteran was ever disoriented to time or place; to the contrary he was generally oriented in all spheres throughout the period on appeal.  Nor does the evidence establish that the Veteran experienced memory loss for the names of close relatives, his own occupation, or his own name.  Id.

As reported above, the Veteran's disability did often result in a gross impairment in his thought processes or communication.  The Veteran continually reported persistent command auditory hallucinations directing him to harm himself or others.  He occasionally engaged in grossly inappropriate behavior such as biting himself.  Further, based on his numerous hospitalizations, frequent suicidal ideation, and the presence of command hallucinations directing him to harm himself or others, he was clearly a persistent danger of hurting himself or others.  Finally, for the large majority of the period on appeal, the Veteran's hygiene and grooming were described as poor to marginal, indicating that the Veteran experienced an intermittent, if not persistent, inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Board notes that in its February 2011 rating decision, the RO granted the Veteran TDIU due to his acquired psychiatric disorder effective February 21, 2001, and, as discussed above, the Board has granted an earlier effective date for TDIU of June 22, 2000.  Therefore, the Veteran's symptoms have resulted in a total occupational impairment for the entire period on appeal.

However, the Board finds that the evidence of record does not establish that the Veteran experienced a total social impairment due to his symptoms at any point during the period on appeal.  At times he reported increasing social isolation, and during the September 2009 VA examination indicated that he did not have any friends and spent most of his time at home.  However, during the vast majority of the period on appeal the Veteran reported having a long-term relationship with a girlfriend, with whom he often lived.  The Board recognizes that the Veteran reported increasing isolation or difficulty being around his family between August 2005 and May 2006 and his reports that he was estranged from his two youngest sons.  However, there is no indication that he was ever totally isolated from his family and he often stated that he had a relationship with his family members, especially his siblings, with whom he described a close relationship.  See, e.g., January 2003 VA treatment record; September 2009 VA examination; May 2015 VA treatment record.  After an August 2001 hospitalization he was discharged to his sister.  After a January 2003 hospitalization the Veteran was discharged to his brother.  Further, he reported having supportive family and friends.  See, e.g., VA treatment record dated in September 2000, September 2009, November 2015, May 2016, and April 2017; and the July 2010 VA examination.  

Furthermore, none of the VA examiners have found that the Veteran's symptoms caused a total social impairment.  The September 2009 VA examiner opined that the Veteran's condition had a severe impact on his social functioning and reported that the Veteran had an inability to maintain satisfactory interpersonal relationships and with family members.  Moreover, during the examination the Veteran himself reported a close relationship with his eight siblings.  The November 2011 VA examiner opined that the Veteran had quite impaired social and occupational functioning and socialized very little but did not find a total social impairment.  

Additionally, while not dispositive, the evidence shows that the Veteran was generally assigned GAF scores between 42 and 60, suggesting moderate to serious symptoms.  During the Veteran's various hospitalizations, he was assessed GAF scores as low as 25 and 35, indicating very serious symptoms.  

Therefore, the Board concludes that the evidence for and against the claim for a higher rating is in relative equipoise.  Therefore, the benefit of the doubt is applicable, and the criteria for a 100 percent rating prior to July 31, 2017 were met.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 4.130; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date of June 22, 2000, for the award of service connection for acquired psychiatric disorder is granted.

Entitlement to an effective date of June 22, 2000, for the grant of entitlement to a TDIU is granted.

Entitlement to an initial rating of 100 percent for acquired psychiatric disorder prior to July 31, 2017, is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


